Citation Nr: 0843730	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tremors of the 
hands, including as secondary to bipolar disorder and to 
residuals of a neck injury.  

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability (other than PTSD), to include 
anxiety and bipolar disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1968 until 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In the February 2003 rating decision on appeal, the RO 
indicates that the veteran's right knee claim had been 
previously denied in 1975.  However, a review of the March 
1975 rating action and subsequent rating determinations shows 
that, although the right knee was referenced in the 1975 
decision, only a left knee claim has been adjudicated 
previously.  

The case was previously before the Board in October 2006, at 
which time it was remanded for due process considerations and 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  A disability manifested by tremors of the hands was 
initially clinically demonstrated years after service and has 
not been shown by competent clinical evidence of record to be 
etiologically related to the veteran's active service.

2.  A right knee disability was initially clinically 
demonstrated years after service and has not been shown by 
competent clinical evidence of record to be etiologically 
related to the veteran's active service.

3.  In a September 1983 decision, the Board denied the 
veteran's claims of entitlement to service connection for a 
left knee disability, a neck disability, and an acquired 
psychiatric disability.   

4.  In an unappealed May 1998 rating decision, the RO denied 
the veteran's petition to reopen his previously denied claims 
of entitlement to service connection for a left knee 
disability, a neck disability, and an acquired psychiatric 
disability.   

5.  Evidence added to record since the RO's May 1998 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of a left 
knee injury.  

6.  Evidence added to record since the RO's May 1998 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of a neck 
injury.  

7.  Evidence added to record since the RO's May 1998 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  A disability manifested by tremors of the hands was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The May 1998 RO decision that denied the veteran's 
petitions to reopen previously denied claims of entitlement 
to service connection for a left knee disability, a neck 
disability, and an acquired psychiatric disability is final.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a left knee 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

5.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a neck 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

6.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that July 2002, November 2006, and December 
2007 VCAA letters explained the evidence necessary to 
substantiate his petitions to reopen the previously denied 
claims of entitlement to service connection for a left knee 
disability, a neck disability, and an acquired psychiatric 
disability.  These letters also informed the appellant of 
what evidence was required to substantiate his claims for 
service connection.  The letters also informed him of his and 
VA's respective duties for obtaining evidence. 

In addition, the November 2006 VCAA notification letter is 
compliant with Kent and Dingess/Hartman.  This letter 
specifically informed the veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The veteran was told to 
submit evidence pertaining to the reason his claims were 
previously denied, and the letter notified the veteran of the 
reason for the prior final denial (i.e., the element of the 
service connection claim that was deficient).  

Similarly, the November 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in February 2003 was decided after the issuance of 
an initial VCAA notice.  Although the notice requirements 
required by the VCAA and Dingess/Hartman and Kent were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection Law  - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases, including a psychosis, an organic disease 
of the nervous system (as manifested by hand tremors), and 
arthritis, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Right knee injury and left hand tremors

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of a right 
knee injury and tremors of the hands, including as secondary 
to bipolar disorder and/or residuals of a neck injury, so 
these claims must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records reveal that the veteran 
complained of right knee injury in February 1969, after 
diving into a bunker during a rocket attack.  Following an 
examination, the diagnosis was abrasions of the right lower 
leg.  The service medical records do not show that the 
veteran complained of, or was treated for tremors of the 
hands during his military service.  The veteran's September 
1969 separation examination report was normal, with a normal 
clinical evaluation of the upper and lower extremities, and 
neurologic and musculoskeletal systems.  The Board also notes 
that it appears that the veteran did not make any related 
complaints at this examination.  This is probatively 
significant and given much weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems at or immediately following his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this prior to his separation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnoses.  According 
to the medical evidence of record, the veteran was first 
diagnosed with tremors of the hands and a right knee 
disability many years after his discharge from service.  
Indeed, the medical evidence of record shows that the veteran 
reported experiencing tremors and right knee pain in 1997 and 
2001, respectively.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim). 

Additionally, there is no competent clinical evidence that 
relates the veteran's tremors or right knee disability to his 
military service.  None of the veteran's various VA and 
private treatment records indicate that the veteran's tremors 
of the hands or right knee disability are in any way related 
to his military service.  The Board acknowledges that the 
January 2008 VA examiner opined that the veteran's right knee 
complaints are secondary to the veteran's left knee 
disability.  The Board also acknowledges that the VA examiner 
found that the veteran's left knee disability was related to 
the veteran's military service.  However, the Board points 
out that the January 2008 VA examiner appears to have based 
his opinion on the history as related by the veteran.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
disorder).  

Moreover, the fact that there has been no demonstration, by 
competent clinical evidence of record, that the veteran's 
current neck disability, bipolar disorder, and left knee 
disability are attributable to his military service, as 
discussed below, unfortunately also, in turn, means that he 
cannot link his tremors of the hands and right knee 
disability to his service or a service-connected disability 
- via his neck disability, bipolar disorder, and left knee 
disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  
That is to say, the elimination of one relationship to 
service, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  In this regard, the Board notes that service 
connection has not been established for any disability.  

The Board finds that the veteran is competent to report that 
he injured his right knee during service, and that he had 
tremors of the hands since service.  However, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, little probative 
weight can be assigned to his statements as to continuity of 
symptomatology, as the Board deems such statements to be less 
than credible.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting his assertions, in and of itself, does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

As explained above, the negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claims.  Accordingly, the Board finds that the 
preponderance of the evidence of record fails to establish 
that the veteran's current tremors of the hands and right 
knee disability are related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for tremors of the hands and right 
knee disability.

New and Material Evidence

New and Material Evidence Law

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in July 2002, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claims of entitlement to service connection for 
a left knee disability, a neck disability, and an acquired 
psychiatric disability were initially denied by the RO in a 
March 1975 rating decision.  The veteran filed a notice of 
disagreement, the RO issued a statement of the case, and the 
veteran filed a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect his appeal to the Board.

The veteran's claim for service connection was denied by the 
Board in a September 1983 decision.  That decision is final.  
See 38 U.S.C.A. § 7104.

The veteran sought to reopen his claims, and in a May 1998 
rating decision, the RO denied his petition to reopen his 
previously denied claims of entitlement to service connection 
for a left knee disability, a neck disability, and an 
acquired psychiatric disability.  This decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

The evidence of record at the time of the May 1998 rating 
decision, the last final RO decision as to the veteran's 
claims for service connection for a left knee disability, a 
neck disability, and an acquired psychiatric disability, 
included the veteran's service medical records, VA medical 
records, and private medical records.  

Service medical records indicate that the veteran was treated 
for neck pain in December 1968, diagnosed as a neck sprain.  
In February 1969, the veteran was treated for an injury to 
the right knee, diagnosed as an abrasion.  The veteran's 
September 1969 separation examination report shows that a 
clinical evaluation of the veteran's extremities, 
musculoskeletal system, neck, and spine was normal; a 
psychiatric evaluation was also normal.

VA medical records indicate that the veteran was hospitalized 
from November 1974 to January 1975, wherein he was diagnosed 
with manic-depressive illness and drug dependence.  Although 
impressions of left knee anterior cruciate tear and small 
medial meniscus tear were reported, an x-ray of the left knee 
in November 1974 was normal.  Physical examination in January 
1975 was normal except for tinea curis, but the attending 
physician diagnosed acute anxiety neurosis.

A July 1979 VA radiology report indicates that x-rays of the 
cervical spine and left knee showed an old compression 
fracture of C7 with marked arthritic changes of C6-7, and a 
normal left knee.

VA medical records dated in April 1982 indicate that the 
veteran complained of left knee instability and neck pain.  
He reported a history of a left knee injury in 1968.  
Following an examination, the diagnosis was chondromalacia of 
the left patella.  A neurological evaluation was normal. 

An April 1982 statement from F. P. W., M.D. indicates that 
the veteran was treated in September 1969 for tension and 
anxiety.

VA medical records dated November 1997 indicate that the 
veteran was hospitalized for treatment of a bipolar disorder.

A January 1998 VA mental disorders examination report 
indicates that veteran was diagnosed with bipolar disorder 
after undergoing a mental status evaluation.  

A January 1998 VA general medical examination report 
indicates that physical examination showed normal range of 
motion of the cervical spine and lower extremities.  A 
psychiatric evaluation showed that the veteran seemed 
anxious.

The evidence added to the record subsequent to the RO's May 
1998 rating decision includes VA and private medical records, 
as well as a transcript of the veteran's testimony before the 
undersigned VLJ.  

VA medical records dated November 1974 through October 1985 
reveal that the veteran continued to receive treatment for 
bipolar disorder.  Records from the veteran's November 1974 
to January 1975 hospitalization were included.  The veteran 
was hospitalized again in October 1976, March 1981, March 
1983, March 1984 and December 1984.  These records indicate 
that the veteran had a bipolar disorder since 1974.  In 
addition, the October 1976 records indicate that cervical 
spine x-rays showed degenerative changes of the cervical 
spine, with compression fracture of C6 with osteophyte 
formation.

VA medical records dated October 1985 to February 1991 show 
continued treatment for bipolar disorder, including 
hospitalizations in January 1987, March 1988, June 1990, and 
February 1991.

Private medical records from St. Francis Family Practice, 
dated 1999 to 2001 indicate that the veteran was diagnosed 
bilateral knee pain, assessed as suspected osteoarthritis, 
and bipolar disorder.  In January 1999, the veteran 
attributed his bipolar disorder to his military service.  
According to an August 2001 treatment note, the veteran 
reported an injury to his left knee while playing high school 
football and complained of soreness, swelling, and stiffness 
of the left knee while working as a truck driver.  October 
2001 x-rays showed degenerative changes of the left knee with 
possible loose bodies and minor joint effusion.

VA medical records dated September 2002 through January 2004 
indicate that the veteran was hospitalized for treatment of 
his bipolar disorder from September to November 2003.  During 
that time, he complained of left knee and leg pain.  Upon 
examination, his left knee was swollen, but not warm, and 
there was discoloration of the shin, with possible connective 
tissue atrophy and pitting edema of the bilateral shins and 
ankles.  In December 2003, the veteran received a treatment 
plan for his bipolar disorder.  Nevertheless, later in the 
month, the veteran denied experiencing any joint pain or 
swelling, as well as denied having any psychiatric complaints 
(i.e., depression, mood swings, and suicidal thoughts).

A July 2004 VA radiology report shows that the veteran had 
degenerative changes of the cervical spine, with compression 
fracture of C6

The veteran testified at a hearing before the undersigned VLJ 
in April 2005.  According to the transcript, the veteran 
reported that his psychiatric disability was due to his 
military service, including his service in Vietnam.  He also 
testified that he injured his neck and left knee during his 
military service.

A January 2007 VA examination report indicates that, 
following a physical examination, the veteran was diagnosed 
with moderate to severe degenerative joint disease of the 
left knee.  The examination report indicates that the veteran 
related that he injured his left knee on 2 occasions while in 
Vietnam, and the VA examiner found that the veteran's current 
left knee disability was related to his reported Vietnam 
injuries.  

In January 2008, the VA examiner reiterated his opinion that 
the veteran's left knee disability is related to his reported 
injury during Vietnam.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 1998.  The veteran's VA 
and private medical records, including VA examination 
reports, as well as his testimony before the undersigned VLJ, 
are not cumulative and redundant of the evidence in the 
claims file at the time of the RO's May 1998 rating decision.  
Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran's current psychiatric disability, left knee 
disability, and neck disability were incurred or aggravated 
during his military service.   

The record submitted by the veteran during the years since 
the RO's May 1998 decision refers primarily to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his current psychiatric, left knee, and neck disabilities.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the veteran's current condition 
are immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he had treatment for 
neck and right knee injuries during his service.  However, 
the Board points out that the veteran's neck and right knee 
complaints were acute, and that the subsequent, physical 
examination at separation from service was negative.  
Moreover, at his separation examination, he did not report 
experiencing any problems with his neck or either knee.  
Regardless, the mere fact that he was treated for his neck 
and right knee during his service is insufficient, 
in and of itself, to suggest in-service incurrence or 
aggravation of a neck disability or a left knee disability.  
Likewise, there is no evidence that the veteran was treated 
for psychiatric complaints during his military service, and 
the veteran has not provided any objective, medical evidence 
indicating that his current psychiatric disability is related 
to his military service.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (there must be medical evidence linking a 
current disability, even assuming the veteran has one, to his 
service in the military).

Furthermore, the Board acknowledges that the January 2007 VA 
examiner found that the veteran's current left knee 
disability was related to the veteran's report of a knee 
injury during his military service, and such statement is 
presumed credible for purposes of reopening the claim.  
Additionally, the Board acknowledges that the veteran has 
repeatedly asserted that his history of current psychiatric, 
neck, and left knee disabilities began while he was in the 
military.  However, such statements must be considered in the 
context of the record as a whole to determine whether it 
raises a reasonable possibility of substantiating the claims.  
In this regard, the Board points out that the January 2007 VA 
examiner based his opinion on the veteran's report of a left 
knee injury during service, and the veteran's service medical 
records are negative for evidence of such an injury.  The 
Board also points out that there is no medical evidence 
confirming that the veteran had a psychiatric disability 
during his military service.  Moreover, while the veteran's 
medical records show evidence of treatment for cervical spine 
and psychiatric disabilities since his service, the evidence 
does not demonstrate that the veteran's current psychiatric 
disability and neck disability are related to his military 
service. As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claims.  
In short, these medical records, as well as the veteran's 
testimony before the undersigned VLJ, do not demonstrate a 
causal relationship between his service in the military and 
his current psychiatric, neck, and left knee disabilities, 
nor do these records otherwise verify the circumstances of 
his service.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claims for service connection for 
an acquired psychiatric disability (other than PTSD), 
residuals of a left knee injury, and residuals of a neck 
injury has not been received subsequent to the last final RO 
decision in May 1998.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
veteran's claims are not reopened.


ORDER

Entitlement to service connection for tremors of the hands, 
to include as secondary to bipolar disorder and/or residuals 
of a neck injury, is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied. 

The appeal to reopen a claim for service connection for an 
acquired psychiatric disability (other than PTSD) is denied.

The appeal to reopen a claim for service connection for 
residuals of a left knee injury is denied.

The appeal to reopen a claim for service connection for 
residuals of a neck injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


